 

Exhibit 10.2

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
February 2, 2017 (the “Effective Date”), by and between Energy XXI Gulf Coast,
Inc. (the “Company”) and John D. Schiller, Jr. (“Consultant”). The Company and
Consultant are sometimes referred to in this Agreement collectively as
the “Parties,” and each individually as a “Party.”

 

WHEREAS, the Company wishes to engage Consultant to provide certain consulting
services to the board of directors of the Company (the “Board”), and Consultant
wishes to be engaged in such capacity, in each case in accordance with the terms
and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.       Engagement; Term. Effective as of the Effective Date, the Company
engages Consultant to serve as a consultant to the Board, and Consultant accepts
such engagement. Unless earlier terminated pursuant to Section 5 below, the term
of Consultant’s engagement hereunder (the “Term”) shall commence on the
Effective Date and continue until the date that is six months after the
Effective Date.

 

2.       Consulting Services. During the Term, Consultant shall provide such
consulting services (the “Consulting Services”) as may be reasonably requested
of Consultant from time to time by the Chairman of the Board. As an independent
contractor, Consultant will not be required to devote a specific amount of time
to the provision of Consulting Services and is free to provide services to other
entities during the Term as long as Consultant does not violate any of the terms
of this Agreement or that certain Executive Employment Agreement, dated as of
December 30, 2016, by and between Consultant and the Company (the “Employment
Agreement”); provided, however, the Company and Consultant agree that in no
event shall the level of any consulting services to be provided pursuant to this
Agreement exceed more than 20% of the average level of services performed by
Consultant for the Company and its affiliated “service recipients” (within the
meaning of Treasury Regulation §1.409A-1(h)(3)) over the 36-month period
immediately preceding the Effective Date. Consultant agrees to attend such
meetings as the Board may reasonably request for proper communication of
Consultant’s advice and consultation. Consultant shall coordinate the furnishing
of Consultant’s services pursuant to this Agreement with the Board in order that
such services can be provided in such a way as to generally conform to the
business schedules of the Board, but the method of performance, time of
performance, place of performance, hours utilized in such performance, and other
details of the manner, means, and method of performance of Consultant’s services
hereunder shall be within the sole control of Consultant.

 

3.       Consulting Fee. In consideration of Consultant’s performance of the
Consulting Services, during the Term, the Company shall pay Consultant a
consulting fee at the rate of $50,000 per month that Consultant provides
Consulting Services hereunder (the “Consulting Fee”), payable monthly in arrears
during the Term (prorated for any partial months). Each monthly Consulting
Payment will be made within 15 days after the month in which it is earned.
Consultant acknowledges and agrees that (a) the Company is not required to
withhold federal or state income, gross receipts or similar taxes from the
Consulting Fee paid to Consultant hereunder or to otherwise comply with any
state or federal law concerning the collection of income, gross receipts or
similar taxes at the source of payment of wages, (b) the Company is not required
under the Federal Unemployment Tax Act or the Federal Insurance Contribution Act
to pay or withhold taxes for unemployment compensation or for social security on
behalf of Consultant with respect to the Consulting Fee, and (c) the Company is
not required under the laws of any state to obtain workers’ compensation
insurance or to make state unemployment compensation contributions on behalf of
Consultant.

 



 

 

 

4.       Termination. This Agreement may be terminated by (a) the Company, for
any reason or no reason at all, upon 30 days’ prior written notice to the
Consultant; (b) mutual agreement of the Parties; or (c) either Party upon
material breach by the other Party of any term of this Agreement or the
Employment Agreement. This Agreement will automatically terminate upon
Consultant’s death.

 

5.       Amounts Payable upon Termination. Upon termination of this Agreement
for whatever reason, the Company shall pay Consultant only the amount of the
Consulting Fee that has accrued and has not been paid through the date of
termination. The Company shall have no obligation to pay any additional amount
to Consultant upon termination of this Agreement.

 

6.       Independent Contractor. At all times during the Term, Consultant shall
be an independent contractor of the Company. In no event shall Consultant be
deemed to be an employee of the Company, and Consultant shall not at any time be
entitled to any employment rights or benefits from the Company or be deemed to
be an agent of the Company or have any power to bind or commit the Company or
otherwise act on its behalf. Consultant acknowledges and agrees that, as a
non-employee, Consultant is not eligible for any benefits sponsored by the
Company or any other benefit from the Company and, accordingly, Consultant shall
not participate in any pension or welfare benefit plans, programs or
arrangements of the Company. Consultant shall not at any time communicate or
represent to any third party, or cause or knowingly permit any third party to
assume, that in performing the Consulting Services hereunder, Consultant is an
employee, agent or other representative of the Company or has any authority to
bind the Company or act on behalf of the Company. Consultant shall be solely
responsible for making all applicable tax filings and remittances with respect
to amounts paid to Consultant pursuant to this Agreement and shall indemnify and
hold harmless the Company and its respective representatives for all claims,
damages, costs and liabilities arising from Consultant’s failure to do so. It is
not the purpose or intention of this Agreement or the Parties to create, and the
same shall not be construed as creating, any partnership, partnership relation,
joint venture, agency, or employment relationship.

 

7.       Confidential Information. The terms of Sections 7(a) and 7(b) of the
Employment Agreement shall apply mutatis mutandis to this Agreement, so that,
for the avoidance of doubt, any Confidential Information (as defined in the
Employment Agreement) that is disclosed or provided to Consultant during the
Term shall be subject thereto.

 

8.       Non-Disparagement. During the Term, Consultant shall cause
(i) Consultant’s relatives and (ii) any entity controlled by Consultant (any
such person or entity, a “Consultant Affiliate”), to refrain from any criticisms
or disparaging comments about the Company or its Affiliates, or any of their
respective directors, officers, employees, advisors or stakeholders, or in any
way relating to Consultant’s employment or separation from employment; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information by any Consultant Affiliate to any state or
federal law enforcement agency or require notice to the Company thereof, and
Consultant also will not be in breach of the covenant contained above solely by
reason of testimony or disclosure by such Consultant Affiliate which is
compelled by applicable law or regulation or process of law. A violation or
threatened violation of these prohibitions may be enjoined by the courts. The
rights afforded under this provision are in addition to any and all rights and
remedies otherwise afforded by law. For the avoidance of doubt, nothing herein
will be deemed to amend or otherwise alter the terms of the Employment
Agreement, including, without limitation, Section 7(g) thereof.

 



2 

 

 

9.       Relief. The Parties acknowledge that money damages would not be
sufficient remedy for any breach of Section 7 or Section 8 by Consultant, and
the Company and its affiliates shall be entitled to enforce the provisions of
Sections 7 and 8 by terminating payments then owing to Consultant, if any, and
obtaining specific performance and injunctive relief as remedies for such breach
or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of Section 7 or Section 8, but shall be in addition to all
remedies available at law or in equity, including, without limitation, the
recovery of damages from Consultant and Consultant’s agents.

 

10.       Applicable Law. This Agreement is entered into under, and the
validity, interpretation, construction and performance of this Agreement shall
be governed by, the laws of the State of Texas.

 

11.       Amendments. This Agreement may not be amended, supplemented, or
otherwise modified except by a written agreement executed by the Parties.

 

12.       Waiver. Any waiver of a provision of this Agreement shall be effective
only if it is in a writing signed by the Party entitled to enforce such term and
against which such waiver is to be asserted. No delay or omission on the part of
either Party in exercising any right or privilege under this Agreement shall
operate as a waiver thereof, nor shall any waiver on the part of any Party of
any right or privilege under this Agreement operate as a waiver of any other
right or privilege under this Agreement nor shall any single or partial exercise
of any right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement.

 

13.       Assignments; Successors. This Agreement is personal to Consultant and,
as such, may not be assigned by Consultant. The Company may assign this
Agreement without Consultant’s consent. Subject to the preceding sentences, this
Agreement shall apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the Parties.

 

14.       Notices. All notices, requests, demands, claims and other
communications permitted or required to be given hereunder must be in writing
and shall be deemed duly given and received (a) if personally delivered, when so
delivered, (b) if mailed, three business days following the date deposited in
the U.S. mail, certified or registered mail, return receipt requested, (c) if
sent by e-mail or other form of electronic communication, once transmitted and
the confirmation is received, or (d) if sent through an overnight delivery
service in circumstances to which such service guarantees next day delivery, the
day following being so sent:

 



3 

 

 

If to Consultant, addressed to:

 

John D. Schiller, Jr.
36 Tiel Way
Houston, Texas 77019
Email: _________________

 

 

If to the Company, addressed to:

 

Energy XXI Gulf Coast, Inc.
1021 Main, Suite 226
Houston, Texas 77002

Attn: Chairman of the Board

Email: reddin.exxi@gmail.com

 

15.       Certain Construction Rules. The Section headings contained in this
Agreement are for convenience of reference only and shall in no way define,
limit, extend or describe the scope or intent of any provisions of this
Agreement. Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa. In addition, as used in this Agreement, unless otherwise provided to the
contrary, (a) all references to days, months or years shall be deemed references
to calendar days, months or years and (b) any reference to a “Section” shall be
deemed to refer to a section of this Agreement. The words “hereof,” “herein,”
and “hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise specifically provided for herein, the term “or” shall not be
deemed to be exclusive but instead have the meaning “and/or,” and the term
“including” shall not be deemed to limit the language preceding such term.

 

16.       Execution of Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original copy and all of
which, when taken together, shall be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
electronic transmission shall constitute effective execution and delivery of
this Agreement as to the Parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the Parties transmitted by facsimile
shall be deemed to be their original signatures for all purposes.

 



4 

 

 

17.       Code Section 409A. Notwithstanding anything to the contrary contained
herein, this Agreement is intended to satisfy or be exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the Treasury Regulations and other guidance thereunder. Accordingly, all
provisions herein, or incorporated by reference herein, shall be construed and
interpreted to satisfy or be exempt from the requirements of Code Section 409A.
Further, for purposes of Code Section 409A, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation. Any
reimbursement or in-kind benefit provided under this Agreement that constitutes
a “deferral of compensation” within the meaning of Treasury Regulation Section
1.409A-1(b) shall be made or provided in accordance with the requirements of
Code Section 409A, including, where applicable, the requirement that (a) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (c) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the calendar year in
which the expense is incurred, and (d) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

 

[Remainder of Page Left Blank; Signature Page Follows]

  

5 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Consulting Agreement as
of the Effective Date.

 

JOHN D. SCHILLER, JR.

 

 

/s/ John D. Schiller, Jr.                                      

 

 

 

ENERGY XXI GULF COAST, INC.

  

 

By: /s/ Michael S. Reddin                                

Michael S. Reddin

Chairman of the Board, Chief Executive Officer

and President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to John Schiller Consulting Agreement]



 



 

